Case 8:15-cv-02034-JVS-JCG Document 859-6 Filed 10/28/19 Page 1 of 2 Page ID
                                 #:65334




                        EXHIBIT 3




                       DECLARATION OF JENNIFER FERNANDES            EXHIBIT 3
                                        Case 8:15-cv-02034-JVS-JCG Document 859-6 Filed 10/28/19 Page 2 of 2 Page ID
                                                                         #:65335
Jennifer Fernandes

From:                                            Jennifer Fernandes
Sent:                                            Saturday, August 10, 2019 12:46 PM
To:                                              ccarlberg@aol.com
Subject:                                         Declaration for your Review re Trycia
Attachments:                                     2019-8-10 - Declaration of Charlotte Carlberg.docx


Hello Charlotte:

I have attached a declaration for your review and signature. As we discussed, please feel free to remove, edit or add
anything you want to this document. We will revise it any way you feel comfortable. We need to make sure the
document is truthful on all respects. So please don’t hesitate to let us know if you see anything that is inaccurate,
misleading, or incomplete.

If you have no revisions, please let us know and we can finalize the document. You are also free to make changes
directly in the Word file, but please let us know what you change. I will then send you a final PDF version for signature.

I am available to answer any questions you have. You are also free to speak with any of the attorneys about how or
when we might use this document. They would be pleased to explain how we intend to correct the record, hold Ferrell
accountable, and otherwise keep your involvement to a minimum.

Let me know if you find any other documents showing that Ferrell’s declaration was false. We can attach those as
supporting exhibits.

Thank you again for all your help.

‐‐

Jennifer Fernandes | Paralegal | Emord & Associates, P.C. | 2730 S Val Vista Dr, Bldg 6, Ste 133 | Gilbert, AZ 85295

Firm: (602) 388-8899 | Direct: (480) 500-5821 | Facsimile: (602) 393-4361 |www.emord.com

     To help protect y our priv acy ,
     Micro so ft Office prev ented
     auto matic downlo ad o f this
     picture from the Internet.




NOTICE: This is a confidential communication intended for the recipient listed above. The content of this communication is protected from
disclosure by the attorney-client privilege and the work product doctrine. If you are not the intended recipient, you should treat this
communication as strictly confidential and provide it to the person intended. Duplication or distribution of this communication is prohibited
by the sender. If this communication has been sent to you in error, please notify the sender and then immediately destroy the document.




                                                                                       1
                                                                   DECLARATION OF JENNIFER FERNANDES                     EXHIBIT 3
